Citation Nr: 0024062	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  95-16 908 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.

3. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
rheumatic fever.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
spot on the lung.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1995 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which found that new and material 
evidence had not been submitted to reopen claim of 
entitlement to service connection for a back condition, 
rheumatic fever, and a spot on the lung.  This appeal also 
arises from a February 2000 rating decision which denied 
entitlement to service connection for pes planus.


FINDINGS OF FACT

1.  The competent medical evidence of record does not show 
that the veteran currently has pes planus, that the veteran 
had any pes planus in service, or that any current pes planus 
was incurred in or aggravated by the veteran's service.

2.  The July 1970 RO rating decision which denied service 
connection for a back condition is final.

3.  The September 1993 RO rating decision which denied 
service connection for rheumatic fever and a lung disability 
and which found that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a back disability is final.

4.  The evidence submitted subsequent to the September 1993 
final RO rating decision does not bear directly and 
substantially upon the specific matter under consideration, 
is in some part cumulative and redundant, and by itself and 
in connection with the evidence previously assembled is not 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claims of entitlement to 
service connection for a back disability, rheumatic fever, or 
a spot on the lung.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for pes planus is not well grounded.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 4.57 (1999).

2.  The June 1970 and September 1993 RO rating decisions are 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 
(1999).

3.  The evidence received subsequent to the September 1993 RO 
rating decision is not new and material and does not serve to 
reopen the veteran's claims of entitlement to service 
connection for a back disability, rheumatic fever, and a lung 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for pes planus.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet. App. 502, 505 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had pes planus during service; 
(2) whether he currently has pes planus; and if so, (3) 
whether any current pes planus is etiologically related to 
his inservice, was incurred in or aggravated by his service, 
or is proximately due to or the result of any disease or 
injury incurred in or aggravated by service.  The Board 
concludes that medical evidence is needed to lend plausible 
support for the issues presented by this case because they 
involve questions of medical fact requiring medical knowledge 
or training for their resolution.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Disability which is proximately 
due to or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected.  
38 C.F.R. § 3.310 (1999).

The regulations provide that it is essential to make an 
initial distinction between bilateral flatfoot as a 
congenital or as an acquired condition.  The congenital 
condition, with depression of the arch, but no evidence of 
abnormal callosities, areas of pressure, strain or 
demonstrable tenderness, is a congenital abnormality which is 
not compensable or pensionable.  In the acquired condition, 
it is to be remembered that depression of the longitudinal 
arch, or the degree of depression, is not the essential 
feature.  The attention should be given to anatomical 
changes, as compared to normal, in the relationship of the 
foot and leg, particularly to the inward rotation of the 
superior portion of the os calcis, medial deviation of the 
insertion of the Achilles tendon, the medial tilting of the 
upper border of the astragalus.  This is an unfavorable 
mechanical relationship of the parts.  A plumb line dropped 
from the middle of the patella falls inside of the normal 
point.  The forepart of the foot is abducted, and the foot 
everted.  The plantar surface of the foot is painful and 
shows demonstrable tenderness, and manipulation of the foot 
produces spasm of the Achilles tendon, peroneal spasm due to 
adhesion about the peroneal sheaths, and other evidence of 
pain and limited motion.  The symptoms should be apparent 
without regard to exercise.  In severe cases there is gaping 
of bones on the inner border of the foot, and rigid valgus 
position with loss of the power of inversion and adduction.  
Exercise with undeveloped or unbalanced musculature, 
producing chronic irritation, can be an aggravating factor.  
38 C.F.R. § 4.57 (1999).

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of pes planus 
while on active duty.  The Board notes that the veteran's 
December 1969 separation examination found his feet to be 
normal.  In an accompanying report of medical history the 
veteran indicated that he did not have, nor had he ever had, 
foot trouble.

An April 1970 VA examination diagnosed bilateral pes planus, 
Grade IV, with poor weight bearing line.

There is no competent medical evidence subsequent to that 
April 1970 medical report which shows that the veteran has 
pes planus.

The veteran has submitted lay statements which indicate that 
the veteran had experienced feet problems after returning 
from service.

Even if we were to consider the more than thirty year old 
diagnosis of pes planus to be "current", there is no record 
of treatment or complaints of pes planus in service, and no 
competent medical evidence indicating any relationship 
between any extant pes planus and the veteran's service; 
therefore, the Board finds that the veteran's claim fails to 
show the required elements of a well grounded claim.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim.  Since the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded, it must be denied.

Where a veteran has not met the burden of presenting evidence 
of a well grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim, including 
any further duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).  In fact, the Board is 
prohibited from conducting development in a claim which is 
not well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  
However, where a claim is not well grounded, it is 
incomplete, and depending on the particular facts of the 
case, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete his 
application, where the veteran has reported other known or 
existing evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); Epps v. Brown, 9 Vet. App. 341 (1996).  In this case, 
regardless of whether the obligation attached, VA has 
complied with this obligation in the March 2000 statement of 
the case and in the above discussion.

Accordingly, the Board finds that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
entitlement to service connection for pes planus is well 
grounded and that claim is therefore denied.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 4.57 
(1999).


II.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for a back 
disability, rheumatic fever, and a spot on the lung.

Prior decisions of the Board and the RO are final and may be 
reopened only upon receipt of additional evidence which, 
under applicable statutory and regulatory provisions, is both 
new and material so as to warrant revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
1999).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely redundant and cumulative, in that it 
presents new information.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1990).  When determining whether the veteran has 
submitted new and material evidence to reopen the claim, 
consideration must be given to all of the evidence submitted 
since the last final denial of the claim.  Evans v. Brown, 9 
Vet. App. 273 (1996); Glynn v. Brown, 6 Vet. App. 523 (1994).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

The United States Court of Veterans Appeals has held that 
pursuant to the holding of the United States Court of Appeals 
for the Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), a three-step analysis of appeals of whether new 
and material evidence has been submitted to reopen a claim is 
necessary.  The Secretary must first determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) (1999) in order to have a finally denied 
claim reopened under 38 U.S.C. § 5108 (West 1991).  Second, 
if new and material evidence has been presented, immediately 
upon reopening the claim the Secretary must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility pursuant to Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995), the claim as reopened 
(and as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C. § 5107(a) (West 1991).  Third, 
if the claim is well grounded, the Secretary may then proceed 
to evaluate the merits of the claim but only after ensuring 
that his duty to assist under 38 U.S.C. § 5107(a) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203, 206 (1999); 
see also Elkins v. West, 12 Vet. App. 209 (1999).

The Board notes that the veteran did not perfect an appeal of 
the June 1970 rating decision denial of his claim of 
entitlement to service connection for a back disability or 
the September 1993 rating decision denial of his claims of 
entitlement to service connection for a back disability, 
rheumatic fever, or a lung disability.  Those rating 
decisions are therefore final.  38 U.S.C.A. § 7105 (West 
1991).  Therefore, pursuant to the Court's holding in Evans 
v. Brown, 9 Vet. App. 273 (1996), the Board will consider 
whether new and material evidence has been submitted to 
reopen the veteran's claims of entitlement to service 
connection for a back disability, rheumatic fever, or a lung 
disability subsequent to the September 1993 rating decision.

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  Disability which is proximately due 
to or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected.  
38 C.F.R. § 3.310 (1999).

Therefore, in order to produce evidence which bears directly 
and substantially upon his claims such that it must be 
considered to fairly decide the merits of those claims, the 
veteran must produce evidence, which in conjunction with the 
evidence already of record, shows that a current back 
disability, rheumatic fever, or lung disability was incurred 
in or aggravated by his active service.  The Board finds that 
there is no new evidence of record which shows that 
connection.

The evidence received subsequent to the September 1993 rating 
decision consists of VA medical records, lay statements in 
support of the veteran's claims, claims statements submitted 
by the veteran, and the transcript of the veteran's May 2000 
personal hearing.

The veteran has submitted VA medical records.  These records 
relate to the treatment of the veteran's current 
disabilities.  However, those medical reports do not provide 
evidence which shows that any current back disability, 
rheumatic fever, or spot on the lung was incurred in or 
aggravated by service, is related in any way to the veteran's 
service, or is proximately due to or the result of any 
disease or injury incurred in or aggravated by service.  
Therefore, the medical evidence submitted subsequent to the 
September 1993 rating decision, while for the most part new, 
is not material because it does not bear directly and 
substantially on the specific matter of the veteran's claims, 
as it does not provide evidence that any current back 
disability, rheumatic fever, or spot on the lung is related 
to service.  Such a showing would be required in order for 
the evidence to bear directly and substantially upon the 
veteran's claims such that the evidence would be so 
significant that it must be considered to fairly decide the 
merits of the veteran's claims.

The veteran, in his claims statements and at his personal 
hearing, contends that he has a back disability, residuals of 
rheumatic fever, and a spot on his lung which he claims are 
related to his service.  The veteran has also submitted lay 
statements indicating that he had a back disability after 
returning from service.  However, he has not provided 
competent medical evidence which even tends to show that any 
current back disability, rheumatic fever, or spot on the lung 
was incurred in or aggravated by service or is proximately 
due to or the result of any disease or injury incurred in or 
aggravated by service.  These statements relating to his 
claims are essentially the same as assertions the veteran 
made in connection with the prior claims, and therefore, do 
not constitute new evidence.  Furthermore, where a claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  Lay 
persons are not qualified to render a medical opinion 
concerning medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The veteran simply has not 
submitted competent medical evidence which shows that any 
current back disability, rheumatic fever, or spot on the lung 
was incurred in or aggravated by service or is related 
thereto, or that any current back disability, rheumatic 
fever, or spot on the lung is proximately due to or the 
result of any disease or injury incurred in or aggravated by 
service.  Therefore, the veteran's claims statements are not 
material as they do not bear directly and substantially upon 
the veteran's claims such that they must be considered in 
order to fairly decide the merits of the claims.

The Board finds that the veteran has not submitted competent 
evidence which suggests that any current back disability, 
rheumatic fever, or spot on the lung was incurred in or 
aggravated by service, or is etiologically related to 
service, or is proximately due to or the result of any 
disease or injury incurred in or aggravated by service.  Such 
evidence would be required in order for any new evidence to 
be material.  Accordingly, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claims of entitlement to service connection for 
back disability, rheumatic fever, or spot on the lung and 
those claims are not reopened.


ORDER

The veteran's claim of entitlement to service connection for 
pes planus is denied because it is not well grounded.

New and material evidence has not been submitted to reopen 
claims of entitlement to service connection for a back 
disability, rheumatic fever, and a spot on the lung, and the 
benefits sought on appeal with regard to those disabilities 
remain denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

